



Exhibit 10.32



AMENDMENT NO. 2 TO LEASE AGREEMENT
THIS AMENDMENT TO LEASE AGREEMENTS is made and entered into as of August 29,
2012, by and between THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation (“Lessor”), and MASIMO CORPORATION, a Delaware corporation
(“Lessee”), with respect to the following facts:
RECITALS
A.     Lessor and Lessee have heretofore made and entered into that certain (i)
Standard Industrial/Commercial Single-Tenant Lease - Modified Net (the “Lease”),
dated April 30, 2009, with respect to those certain Premises located at 40
Parker, Irvine, (ii) California Standard Industrial/Commercial Single-Tenant
Lease - Modified Net (the “Lease”), dated February 8, 2006, with respect to
those certain Premises located at 50 Parker, Irvine, California, and (iii)
Standard Industrial/Commercial Single-Tenant Lease - Modified Net (collectively,
the “Leases”), dated April 30, 2009, with respect to those certain Premises
located at 60 Parker, Irvine, California.
    
B.     Each of the Leases expires on September 30, 2014. In addition, each of
the Leases contains an option to extend the expiration date five (5) years,
provided, however, that if Lessee fails to notifY Landlord in writing on or
before August 31, 2013, whether Lessee intends not to renew this Lease for an
additional five (5) year term, then, at the election of Lessor, this Lease shall
be automatically extended for an additional five (5)-year period.
C.     Lessee has informed Lessor that Lessee desires to extend the August 31,
2013, date by which Lessee must notify Lessor whether it intends to renew the
Lease for an addition five (5) years Term an additional two (2) months, and
Lessor has agreed to such extension on the terms and conditions set forth
herein.
TERMS AND CONDITIONS
NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
contained herein, and other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.     Extension of Lease Term. Lessor and Lessee agree that the Expiration Date
of each of the Leases shall be extended from September 30, 2014, to November 30,
2014 (the “Extended Term”) on all of the same terms and conditions as set forth
in each of said Leases.
2.     Extension of Date of Required Notice of Intent Not to Renew Lease.
Notwithstanding anything to the contrary in any of said Leases, no later than
October 31,2013, Lessee shall notify Landlord in writing whether Lessee intends
not to renew each of said Leases for an additional five (5) year term. In the
event Lessee fails to notify Lessor by said date that Lessee does not intend to
renew each of said Leases, then, at the election of Lessor, each of said Leases
shall be automatically extended for an additional five (5) year period in
accordance with the terms of each of said Leases.





1

--------------------------------------------------------------------------------



3.     No Other Changes. Except as expressly set forth herein, the Lease remains
in full force and effect without any change or alteration of any nature
whatsoever.
4.     Miscellaneous Provisions.
4.1 Captions. Any titles or captions contained in this Agreement are for
convenience only and shall not be deemed to qualify the meaning of any provision
herein.
4.2 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, executors, administrators,
successors and assigns.
4.3 Entire Agreement. This Agreement, together with any exhibits and any other
documents necessary to effectuate the terms of this Agreement, contain the
entire agreement among the parties hereto with respect to the transactions
contemplated hereby and contains all of the terms and conditions thereof and
supersedes all prior agreements and understandings relating to the subject
matter hereof. No changes or modification of or additions to this Agreement
shall be valid unless the same shall be in writing and signed by all parties
hereto.
4.4 Severability. The provisions of this Agreement shall be deemed severable and
the invalidity and unenforceability of anyone or more of the provisions hereof
shall not affect the validity and enforceability of the other provisions hereof.
4.5 Waiver. The failure of any party hereto to insist, in anyone or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver of future performance of any such term, covenant or
condition and the obligations of each party with respect thereto shall continue
in full force and effect.
4.6 Fees and Expenses. The parties hereto shall each pay their own respective
costs, fees and expenses, including, but not limited to, fees and expenses of
counsel, accountants and other professionals, incurred in connection with the
negotiation and execution of this Agreement and the consummation of the
transactions contemplated hereby.
4.7 Attorneys’ Fees. If any party hereto commences an action against any other
party hereto to enforce any of the terms hereof or because of the breach by any
party hereto of any of the terms hereof, the losing or defaulting party shall
pay the prevailing party reasonable attorneys’ fees, costs and expenses incurred
in connection with the prosecution or defense of such action (whether by
arbitration or in court of law), and in connection with any action to collect
any judgment rendered thereunder.
4.8 Construction. This Agreement has been reviewed by all parties hereto and
their respective attorneys, and all parties have had a full opportunity to
negotiate the contents hereof. The parties expressly waive any common law or
statutory rule of construction that ambiguities be construed against the drafter
of this Agreement.
4.9 Assignment. Except as otherwise expressly permitted hereunder, the rights
and obligations of each party hereunder shall not be assignable without the
prior written consent of the other parties hereto.





2

--------------------------------------------------------------------------------



4.10 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California.
4.11 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original without production of the others and all of
which shall constitute one and the same instrument.
IN WITNESS WHEREOF, this Agreement has been entered into by the parties as of
the date first above written.
 
 
 
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
 
 
 
 
 
 
 
 
By: Northwestern Mutual Real Estate
Investments, LLC, Delaware limited liability
company, its wholly-owned affiliate and
authorized representative
 
 
 
 
 
 
 
 
By:
/s/ Don Morton
 
 
 
Printed Name:
Don Morton
 
 
 
Its:
Director, Field Asset Management
 
 
 
Date:
September 3, 2013
 
 
 
 
 
 
 
 
MASIMO CORPORATION, a Delaware Corporation
 
 
 
 
 
 
 
 
By:
/s/ Yongsam Lee
 
 
 
Printed Name:
Yongsam Lee
 
 
 
Its:
EVP, Operations and CIO
 
 
 
Date:
August 29, 2013
 
 
 
 
 














3